JUDGMENT

                                   Court of Appeals
                              First District of Texas
                                    NO. 01-14-00189-CR

                               RUBEN TOTTEN, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

     Appeal from the 228th District Court of Harris County. (Tr. Ct. No. 1365961).

       This case is an appeal from the final judgment signed by the trial court on February
25, 2014. After submitting the case on the appellate record and the arguments properly
raised by the parties, the Court holds that there was reversible error in the trial court’s
judgment. Accordingly, the Court reverses the trial court’s judgment and remands the
case to the trial court for further proceedings.

       The Court orders that this decision be certified below for observance.

Judgment rendered March 31, 2015.

Panel consists of Chief Justice Radack and Justices Brown and Lloyd. Opinion delivered
by Chief Justice Radack.